Citation Nr: 1445252	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-40 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for stuttering, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, as due to herbicide exposure, or as secondary to a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active service from October 1985 to February 1986 and September 1990 to May 1991.   The record reflects additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which denied the above claims.

In June 2011, the Veteran testified at a personal hearing over which a decision review officer (DRO) of the RO presided.  A hearing transcript is of record  

In March 2013, the Board, in pertinent part, denied the issues currently on appeal and remanded the issue of service connection for a skin disability.  

In April 2013, the RO awarded service connection for a skin disability (as found within the electronic records).  As the rating action is a full grant of the benefit sought, the issue is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran appealed the denial of service connection for arthritis (then also claimed as muscle/ joint pain) and stuttering to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the parties to the appeal filed a Joint Motion to vacate the March 2013 denials and remand the issues back to the Board.  The Court granted the Joint Motion in February 2014, and the issues have returned to the Board.

During the claims period, the characterization of the arthritis claim changed.  In his initial November 2008 claim, the Veteran characterized his claimed disability as a muscle condition.  In the January 2009 rating decision, the RO characterized the claim as service connection for arthritis, to include various symptoms.  In March 2013, the Board characterized the claim as service connection for arthritis, claimed 
as muscle/joint pain, to include qualifying chronic disability pursuant to 38 C.F.R. § 3.317.  The Board's characterization was subject to the February 2014 joint motion.

The Board finds the current claim is most accurately characterized as an issue of service connection for arthritis.  During the pendency of this appeal, in November 2013, the RO granted service connection for fibromyalgia, apparently as a qualifying chronic disability pursuant to 38 C.F.R. § 3.317.  Fibromyalgia specifically contemplates "widespread musculoskeletal pain" as a primary symptom.  See November 2013 RO Reasons for Decision.  Thus, the service-connected fibromyalgia symptoms are identical to the claimed muscle/ joint pain symptoms as part of the arthritis claim on appeal.  The grant of service connection for fibromyalgia constitutes a full grant of the benefit sought for the claimed muscle/joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  See id.  Thus, the Board finds that the remaining aspect of the issue on appeal is as recharacterized as service connection for arthritis.

Also, the Board notes that the Veteran has changed representation over the course of the appeal.  Review of January 2014 electronic records show that he revoked representation by his private attorney and desired to appoint either the Disabled American Veterans (DAV) or The American Legion as his current representative.  (January 2014 Veteran statement).  

In July 2014, the Board sent the Veteran a letter to clarify his representation.  The Veteran submitted VA Form 21-22a in favor of The American Legion on July 22, 2014.  The form had July 15, 2014, signatures by the Veteran and his representative.  However, on July 25, 2014, another VA Form 21-22a for the Disabled American Veterans (DAV) was submitted (as found within the electronic records).  On it, the Veteran's signature was dated as January 15, 2014, and the DAV representative's signature was as dated July 24, 2014.  In this case, the Board recognizes The American Legion as the current representative because the Veteran's most recent signature is on their VA Form 21-22a.  

The issues of an increased disability rating and earlier effective date for 
posttraumatic stress disorder (PTSD) and entitlement to outpatient dental treatment pursuant to 38 C.F.R. § 3.381 were referred to the agency of original jurisdiction by the Board in March 2013.  See February 2013 representative statement; Mays v. Brown, 5 Vet. App. 302 (1993) (finding a general dental compensation claim includes a claim for outpatient treatment).  No action has been taken.  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In addition to the paper claims, there are pertinent electronic records within the Virtual VA and Veterans Benefits Management System (VBMS) efolders.  They include updated VA treatment records, recent statements from the Veteran regarding his representation, and updated VA Forms 21-22a.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

For the claimed arthritis, the joint motion determined that the Board provided inadequate reasons and bases for denying the claim.  It cited the Board's reasoning that the Veteran had diagnosed arthritis to show that his muscle/joint pain symptoms were attributable to a known clinical diagnosis.  The medical evidence only showed left wrist arthritis and was silent as to whether arthritis had been found in any additional joints.  To fully develop the claim in compliance with the joint motion, an additional VA orthopedic examination is needed to determine the nature and etiology of the claimed arthritis.  

For the claimed stuttering disorder, the February 2014 Joint Motion determined that the Board failed to consider favorable evidence from the April 2010 VA examination report.  Under 38 C.F.R. § 3.317, "neurological signs or symptoms" are listed as a qualifying chronic disability.  The April 2010 VA examiner indicated that stuttering was a neurological abnormality observed upon clinical examination.  The Board did not address the examiner's favorable statement above in determining that stuttering was not a type of condition generally considered a qualifying chronic disability pursuant to 38 C.F.R. § 3.317.  In order to comply with the Joint Motion, the Board finds that an additional medical opinion and possibly an examination is necessary as detailed below.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this Remand must be available and reviewed by the examiner.  A complete clinical evaluation with any indicated testing must be performed.  The examiner is advised that arthritis for VA compensation purposes must be demonstrated by X-ray imaging. 

For any joint noted to have arthritis, the examiner must state whether it is at least as likely as not that it is related to active service, or that it manifested to a compensable degree within one year of separation from service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

For all medical opinions, a complete explanation with detailed citations to the evidence and any pertinent medical studies is necessary. 

2.  The agency of original jurisdiction shall contact the VA examiner who conducted the April 2010 VA Gulf War examination.  The claims file and a copy of this Remand must be available and reviewed by the examiner.  

(If the examiner is no longer available or if the examiner determines that another examination is necessary, such examination should be scheduled.)  

The examiner must state whether it is at least as likely as not that the April 2010 finding of stuttering is indicative of a neurological abnormality that may be a sign or symptom of an undiagnosed illness.  The examiner is informed that any manifestation occurring within the claims period is a current disability, even if it subsequently resolves.  

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

For all medical opinions, a complete explanation with detailed citations to the evidence and any pertinent medical studies is necessary.   

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

